Citation Nr: 1411735	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  06-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for chronic ulcerative colitis, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Robert Chisholm


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2009 decision, the Board denied service connection for chronic ulcerative colitis, to include as secondary to service-connected PTSD.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision, and remand the claim for readjudication.  In a June 2010 Order, the Court granted the motion, vacated the Board's December 2009 decision, and remanded this case to the Board for readjudication.

In August 2010, the Board remanded the claim for additional development.  It has since been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA physician reviewed the record in December 2012 and opined that it was less likely than not that the ulcerative colitis was the result of, or was caused by, the Veteran's service connected PTSD.  The rationale noted that stress can be a symptom of PTSD and can exacerbate the symptoms of ulcerative colitis, but stress is not known to be a cause of ulcerative colitis.  Follow-up is needed to obtain an opinion that more clearly addresses whether in this case, PTSD aggravated the Veteran's ulcerative colitis. 

VA treatment records to January 2014 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from January 2014 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA treatment records from January 2014 to the present regarding the Veteran's ulcerative colitis.

2.  Obtain an addendum to the VA opinion from December 2012.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  The reviewer should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's chronic ulcerative colitis was aggravated by his service-connected PTSD.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.    

If the above is answered in the affirmative, the examiner is asked to state the baseline level of severity of the chronic ulcerative colitis before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline level was due to the natural progress of chronic ulcerative colitis and what level of increase was due to aggravation from PTSD.

The reviewer should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the reviewer should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


